REYNOLDSON, Justice
(dissenting).
Until now I supposed rule 215.1, Rules of Civil Procedure, constituted the sole method for dismissing a case for want of prosecution. It had the meritorious purpose of abolishing inconsistent local rules and providing a state-wide rule upon which every lawyer could rely. See Seela v. Haye, 256 Iowa 606, 128 N.W.2d 279 (1964); Windus v. Great Plains Gas, 255 Iowa 587, 122 N.W.2d 901 (1963). It is unfortunate the deplorable facts of this case caused the majority to turn back the clock.